
	

113 HR 1146 IH: Consistency, Accuracy, Responsibility, and Excellence in Medical Imaging and Radiation Therapy Act of 2013
U.S. House of Representatives
2013-03-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1146
		IN THE HOUSE OF REPRESENTATIVES
		
			March 13, 2013
			Mr. Whitfield (for
			 himself, Mr. Barrow of Georgia, and
			 Ms. Schwartz) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Public Health Service Act and title XVIII of
		  the Social Security Act to make the provision of technical services for medical
		  imaging examinations and radiation therapy treatments safer, more accurate, and
		  less costly.
	
	
		1.Short titleThis Act may be cited as the
			 Consistency, Accuracy, Responsibility,
			 and Excellence in Medical Imaging and Radiation Therapy Act of
			 2013.
		2.PurposeThe purpose of this Act is to improve the
			 quality and value of health care by increasing the safety and accuracy of
			 medical imaging examinations and radiation therapy procedures, thereby reducing
			 duplication of services and decreasing costs.
		3.Quality of
			 medical imaging and radiation therapyPart F of title III of the Public Health
			 Service Act (42 U.S.C. 262 et seq.) is amended by adding at the end the
			 following:
			
				4Medical imaging
				and radiation therapy
					355.Quality of
				medical imaging and radiation therapy
						(a)Qualified
				personnel
							(1)In
				generalEffective 42 months after the date of enactment of this
				section, personnel who furnish the technical component of either medical
				imaging examinations or radiation therapy procedures for medical purposes
				(except exempt individuals as described in paragraph (4)) shall be fully
				qualified under this section to furnish such services.
							(2)QualificationsIndividuals
				qualified to furnish the technical component of medical imaging examinations or
				radiation therapy procedures shall—
								(A)possess current
				certification in the medical imaging or radiation therapy modality or service
				they furnish from a certification organization designated under subsection (b);
				or
								(B)possess current State licensure or
				certification, where—
									(i)such services and
				modalities are within the scope of practice as defined by the State for such
				profession; and
									(ii)the requirements
				for licensure, certification, or registration meet or exceed the standards
				established by the certification organization designated under subsection
				(b).
									(3)State licensure,
				certification, or registration
								(A)In
				generalNothing in this section shall be construed to diminish
				the authority of a State to define requirements for licensure, certification,
				or registration, the requirements for practice, or the scope of practice of
				personnel.
								(B)LimitationThe
				Secretary shall not take any action under this section that would require
				licensure by a State of personnel who furnish the technical component of
				medical imaging examinations or radiation therapy procedures.
								(4)Exemptions
								(A)In
				generalThe qualification standards described in this subsection
				and the payment provisions in section 1848(b)(4)(E) of the Social Security Act
				shall not apply to physicians (as defined in section 1861(r) of the Social
				Security Act (42 U.S.C. 1395x(r))) or to nurse practitioners and physician
				assistants (each as defined in section 1861(aa)(5) of the Social Security Act
				(42 U.S.C. 1395x(aa)(5))). Such practitioners shall not be included under the
				terms personnel or qualified personnel for purposes
				of this section.
								(B)Individuals
				currently enrolledIndividuals currently enrolled in a nuclear
				medicine, radiation therapy, or medical physicist training or certification
				program as of the date the Secretary publishes the list of approved
				certification organizations shall have 6 months from the date of completion of
				the training program to become fully qualified as required under subsection
				(a).
								(b)Designation of
				certification organizations
							(1)In
				generalThe Secretary shall establish a program for designating
				medical imaging or radiation therapy certification organizations that the
				Secretary determines have established appropriate procedures and programs for
				certifying personnel as qualified to furnish medical imaging or radiation
				therapy services. In establishing such program, the Secretary shall consult
				with professional organizations and recognized experts in the technical
				component of medical imaging and radiation therapy services.
							(2)Factors
								(A)In
				generalWhen designating certification organizations under this
				subsection, and when reviewing or modifying the list of designated
				organizations for the purposes of paragraph (4)(B), the Secretary—
									(i)shall
				consider—
										(I)whether the
				certification organization has established a process for the timely integration
				of new medical imaging or radiation therapy services into the organization's
				certification program;
										(II)whether the
				certification organization has established education and continuing education
				requirements for individuals certified by the organization;
										(III)whether the
				certification organization is a nonprofit organization;
										(IV)whether the
				certification organization requires completion of a certification examination
				as a prerequisite for certification; and
										(V)whether the
				certification organization has been accredited by an accrediting body (as
				defined in subparagraph (B)) that is approved by the Secretary; and
										(ii)may
				consider—
										(I)whether the
				certification organization has established reasonable fees to be charged to
				those applying for certification; and
										(II)the ability of
				the certification organization to review applications for certification in a
				timely manner.
										(B)Accrediting
				bodyFor purposes of this section, the term accrediting
				body means an organization that—
									(i)is
				a nonprofit organization;
									(ii)is a national or
				international organization with accreditation programs for examinations leading
				to certification by certification organizations; and
									(iii)has established
				standards for recordkeeping and to minimize the possibility of conflicts of
				interest.
									(3)Equivalent
				education, training, and experience
								(A)In
				generalFor purposes of this section, the Secretary shall,
				through regulation, provide a process for individuals whose training or
				experience are determined to be equal to, or in excess of, those of a graduate
				of an accredited educational program in that specialty to demonstrate their
				experience meets the educational standards for qualified personnel in their
				imaging modality or radiation therapy procedures. Such process may include
				documentation of items such as—
									(i)years and type of
				experience;
									(ii)a
				list of settings where experience was obtained; and
									(iii)verification of
				experience by supervising physicians or clinically qualified hospital
				personnel.
									(B)EligibilityThe
				Secretary shall not recognize any individual as having met the educational
				standards applicable under this paragraph based on experience pursuant to the
				authority of subparagraph (A) unless such individual was furnishing the
				technical component of medical imaging examinations or radiation therapy
				treatments prior to the date of enactment of this section.
								(4)Process
								(A)RegulationsNot
				later than 12 months after the date of enactment of this section, the Secretary
				shall promulgate regulations for designating certification organizations
				pursuant to this subsection.
								(B)Designations and
				listNot later than 18 months after the date of enactment of this
				section, the Secretary shall make determinations regarding all certification
				organizations that have applied for designation pursuant to the regulations
				promulgated under subparagraph (A), and shall publish a list of all
				certification organizations that have received a designation.
								(C)Periodic review
				and revisionThe Secretary shall periodically review the list
				under subparagraph (B), taking into account the factors established under
				paragraph (2). After such review, the Secretary may, by regulation, modify the
				list of certification organizations that have received such designation.
								(D)Withdrawal of
				approvalThe Secretary may withdraw the approval of a
				certification organization listed under subparagraph (B) if the Secretary
				determines that the body no longer meets the requirements of this
				subsection.
								(E)Certifications
				prior to removal from listIf the Secretary removes a
				certification organization from the list of certification organizations
				designated under subparagraph (B), any individual who was certified by the
				certification organization during or before the period beginning on the date on
				which the certification organization was designated as a certification
				organization under such subparagraph, and ending 12 months from the date on
				which the certification organization is removed from such list, shall be
				considered to have been certified by a certification organization designated by
				the Secretary under such subparagraph for the remaining period that such
				certification is in effect.
								(c)Alternative
				standards for rural and underserved areasThe chief executive
				officer of a State may submit to the Secretary a statement declaring that the
				requirements described in subsection (a) are inappropriate for application for
				medical imaging examinations or radiation therapy procedures that are furnished
				in a geographic area that is determined to be a rural area (as
				such term is defined for purposes of section 1886(d)(2)(D) of the Social
				Security Act) or that is designated as a health professional shortage area (as
				defined in section 332 of this Act). Upon receipt of such statement, if the
				Secretary deems it appropriate, the Secretary may waive the standards described
				in subsection (a) or develop alternative standards for such rural areas or
				health professional shortage areas.
						(d)Rule of
				constructionNotwithstanding any other provision of this section,
				individuals who provide medical imaging examinations relating to mammograms
				shall continue to meet the regulations applicable under the Mammography Quality
				Standards Act of 1992.
						(e)DefinitionAs
				used in this section:
							(1)Medical
				imagingThe term medical imaging means any
				examination or procedure used to visualize tissues, organs, or physiologic
				processes in humans for the purpose of detecting, diagnosing, treating, or
				impacting the progression of disease or illness. For purposes of this section,
				such term does not include routine dental or ophthalmologic diagnostic
				procedures or ultrasound guidance of vascular access procedures.
							(2)Radiation
				therapyThe term radiation therapy means any
				procedure or article intended for use in the cure, mitigation, treatment, or
				prevention of disease in humans that achieves its intended purpose through the
				emission of ionizing or non-ionizing
				radiation.
							.
		4.Standards for
			 medical imaging and radiation therapySection 1848(b)(4) of the Social Security
			 Act (42 U.S.C. 1395w–4(b)(4)) is amended by adding at the end the following new
			 subparagraph:
			
				(E)Standards for
				medical imaging and radiation therapyWith respect to expenses
				incurred in the furnishing of the technical component of medical imaging
				examinations or radiation therapy procedures for medical purposes (as defined
				in subsection (e) of section 355 of the Public Health Service Act) on or after
				42 months after date of enactment of the Consistency, Accuracy, Responsibility, and Excellence in
				Medical Imaging and Radiation Therapy Act of 2013, payment shall
				be made under this section only if the examination or procedure is furnished by
				an individual who meets the standards established by the Secretary under such
				section 355 (other than an individual described in subsection (a)(4)(B)(i) of
				such
				section).
				.
		5.Report on the
			 effects of this act
			(a)In
			 generalNot later than 5 years after the date of enactment of
			 this Act, the Secretary of Health and Human Services, shall submit to the
			 Committee on Health, Education, Labor, and Pensions of the Senate, the
			 Committee on Finance of the Senate, and the Committee on Energy and Commerce of
			 the House of Representatives, a report on the effects of this Act.
			(b)RequirementsThe
			 report under subsection (a) shall include the types and numbers of individuals
			 qualified to furnish the technical component of medical imaging or radiation
			 therapy services for whom standards have been developed, the impact of such
			 standards on diagnostic accuracy and patient safety, and the availability and
			 cost of services. Entities reimbursed for technical services through programs
			 operating under the authority of the Secretary of Health and Human Services
			 shall be required to contribute data to such report.
			
